Ryland, J.,
delivered the opinion of the court.
This was a suit on a note, brought by the plaintiff against Johnson and Cockran, in the Lincoln circuit court.
The plaintiffs had judgment — there was no point of law raised in the court below by any instruction — there was np exception to any evidence offered below by either party, and the facts and law without any instructions or any exceptions, were all left to the judgment of the court without a jury, and that court found for plaintiff without finding or stating the facts on which it gave the judgment.
The defendant then moved for a new trial, which was overruled-; — to which they excepted, and they bring the case here.
The only point relied on by the appellants, is the alteration of the date of the note.
This whole matter being left without any question below, to the court, we do not consider that the appellants can now complain.
They failed to save the point properly below — we do not consider, that there is any force in the point made, that under the new code, the judge is bound to state upon the record all the facts of the case, and then to decide the law; and that this does away with the necessity of asking instructions upon matters of law, or of objecting to testimony, for in this case, the court did not state the facts upon which its judgment was founded'.
The law expressly gives to either party “the right to except to a decision upon matters of law arising upon such trial, in the same effect as upon a trial by jury.” And either party desiring a review of the evidence, appearing upon the trial, either of question of law or of fact may apply to the court for that purpose, &c.: See “Practice in Courts of Justice,” art. 15, secs. 2 and 3.
The defendants below having failed to save the points properly, we are not inclined to interfere with the judgment. It is therefore affirmed